DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s response to Election/Restriction requirement filed on 12/05/22 is acknowledged. Accordingly claims 10-18 and 21-22 stand elected and herein examined.

Election/Restrictions
Claim 1-9 and 19-20, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 1 and 3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 5, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-18 and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayan U.S. Patent Application Publication No. 2012/0191817 A1 in view of Chilakapati U.S. Patent No. 9,819,648 B1.
As per claims 10 and 21, Sayan discloses a system for assigning an in-person status to a remote first user, comprising: 
a first user device comprising: 
a first user device display (see fig. 2, which discloses consumer devices 120); 
one or more first processors (see fig. 2, which discloses supplier devices 110); and 
a first memory in communication with the one or more first processors and storing first instructions that are configured to cause the first user device to: 
scan a machine-readable element generated by a second user device (0007, which discloses that “scanning, by a consumer device, the product tag to retrieve the code,…”); 
recognize a link embedded in the machine-readable element, the link embedded with a tracking identifier and a product identifier (0011, which discloses that “scanning by a mobile device one of the product tags to retrieve a download link to download an application from a remote server, scanning by the mobile device using the downloaded application one of the product tags to retrieve a tracking code and sending a message including the corresponding tracking code to the server,…”); 
responsive to recognizing the link, transmit a verification request to acquire the product to a server, wherein the verification request comprises the tracking identifier and the product identifier (0011, which discloses that “sending a message including the corresponding tracking code to the server, and sending by the server a message to the mobile device including tracking information of the corresponding tracking code in response to receipt of the message.”); 
responsive to receiving an alert, render the alert on the first user device display (0057, which discloses that “When general product information is requested by the scanning application, computer server 301 includes product information of a product corresponding to the received product identifier in the response message and forwards the response message to the scanning application.”); 
responsive to receiving in-person status credentials (0102, which discloses that “The product purchase service 407 may send a purchase authentication message to the consumer device 120. For example, the consumer application may request the consumer enter a password to authorize the purchase in response to the purchase authentication message.”; 0092, which discloses that “The server 301 can authenticate the retailer based on the location received in the retail message before entering its information into the record. For example, the retailer can be authenticated when a received location corresponds to (or is within a pre-defined radius of) locations of known retailers or authorized retailers stored on the server 301.”);
render a description of the product on the display based on the product identifier (0057, which discloses that “When general product information is requested by the scanning application, computer server 301 includes product information of a product corresponding to the received product identifier in the response message and forwards the response message to the scanning application.”); and 
receive, from the remote first user, a first user input confirming intent of the first user to acquire the product (0102, which discloses that “The product purchase service 407 may send a purchase authentication message to the consumer device 120. For example, the consumer application may request the consumer enter a password to authorize the purchase in response to the purchase authentication message. The consumer application can then forward the password (encrypted) to the product purchase service 407, which can compare the entered password against a password that is stored for the consumer.”); and 
the server comprising: 
one or more second processors (see fig. 2, which discloses supplier cloud 101); and
a second memory in communication with the one or more second processors and storing second instructions that are configured to cause the server to: 
receive the verification request to acquire the product from the first user device, the verification request comprising the tracking identifier and the product identifier (0057, which discloses that “Alternately, the computer server 301 may infer the type of information or transaction that is being requested based on the information that is sent in the request message. For example, if the request message includes the tracking code, the computer server 301 can infer that a request for product tracking information is being made. In an alternate embodiment, the scanning application is only capable of requesting one type of information and the computer server 301 determines this type based on the identity of the scanning application.”); 
determine whether the verification request to acquire the product is a first verification request associated with the tracking identifier and the product identifier (0057, which discloses that “Alternately, the computer server 301 may infer the type of information or transaction that is being requested based on the information that is sent in the request message. For example, if the request message includes the tracking code, the computer server 301 can infer that a request for product tracking information is being made. In an alternate embodiment, the scanning application is only capable of requesting one type of information and the computer server 301 determines this type based on the identity of the scanning application.”); 
determine whether the verification request to acquire the product is received within a predetermined time threshold since the tracking identifier was generated (0066, which discloses that “When the product tag is scanned (e.g., by a mobile device), the time of scan can be sent along with the indicia information (e.g., code, product identifier), and/or the location of the device to the server 301.”); 
responsive to determining that the verification request is not the first verification request or the verification request is received not within the predetermined time threshold, transmit the alert to the first user device that the link has expired (0068, which discloses that “For example, the expiration date may be stored by the server 301 for each product or code, and thus a scan of the product tag by the consumer device or the supplier device can cause its corresponding application to display the expiration date and possibly a warning if the expiration date has been exceeded.”); and 
responsive to determining that the verification request is a first verification request and the verification request is received within the predetermined time threshold, transmit the in-person status credentials to the first user device (0066, which discloses that “When the product tag is scanned (e.g., by a mobile device), the time of scan can be sent along with the indicia information (e.g., code, product identifier), and/or the location of the device to the server 301. The server 301 can then calculate a time difference between the time of scan and the destination time. The time difference calculation may be limited to only being performed when the destination location matches or is similar to (e.g., a pre-defined distance away from) the scanned location. If the time difference is within a pre-defined threshold period (e.g., a number of seconds, minutes, hours, days, etc.), the product has been routed in adherence to the guidelines.”).
Alternatively Chilakapati discloses the system comprising:
responsive to determining that the verification request is not the first verification request or the verification request is received not within the predetermined time threshold, transmit the alert to the first user device that the link has expired (col. 10, lines 35-54, which discloses that “In some embodiment, the pre-signed URL encodes an expiration or other information determinative of a time at which the pre-signed URL becomes unusable to cause the request to be performed. The data storage service may be configured to reject the request if the pre-signed URL has become invalid due to the passage of time (or for another reason, such as revocation).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Sayan and incorporate a system further comprising: responsive to determining that the verification request is not the first verification request or the verification request is received not within the predetermined time threshold, transmit the alert to the first user device that the link has expired in view of the teachings of Chilakapati in order to enhance security of the transaction.

As per claim 11, Sayan further discloses the system, wherein: the in-person status credentials are associated with a discount (0102); 
the first instructions are further configured to cause the first user device to apply the discount to a purchase of the product (0102); and 
the first user input confirming the intent of the remote first user to acquire the product comprises completing a checkout process associated with the product (0102).

As per claim 12, Sayan further discloses the system, wherein the product corresponds to a new account with a financial institution (0102).

As per claims 13, Sayan further discloses the system, wherein: the in-person status credentials are associated with in-person perks (0102); and 
the first instructions are further configured to cause the first user device to: display the in-person perks with respect to the new account on the display (0102); and transmit an 
open request to the server to open the new account with the in-person perks (0102).

As per claim 14, Sayan further discloses the system, wherein: 
the first instructions are further configured to cause the server to: receive the open request to open the new account with in-person perks (0102); 
open the new account based on the open request (0102); and 
apply the in-person perks to the new account (0102).

As per claim 15, Sayan further discloses the system, wherein the new account comprises a credit card account, a checking account, a saving account, a mortgage account, a loan account, or combinations thereof (0102).

As per claim 16, Sayan further discloses the system, wherein the in-person perks comprise a rate discount, a reward point bonus, a bonus deposit, low fees associated with the new account, eliminated fees associated with the new account, or combinations thereof (0102).

As per claim 17, Sayan further discloses the system, wherein the first instructions are further configured to cause the server to direct the display of the first user device to render a non-personalized product page or section of a software application associated with the product in response to determining that the verification request is not the first verification request or the verification request is not within the predetermined time threshold (0066; 0068).

As per claim 18, Sayan further discloses the system, wherein the first instructions are further configured to cause the first user device to: 
receive a second user input from the remote first user corresponding to first identifying information associated with the remote first user (0102); 
determine whether the first identifying information matches stored first identifying information (0066); 
responsive to determining the first identifying information matches the stored first identifying information, authenticate the remote first user and provide the first user device with access to the first user identifier (0066); and 
responsive to determining the first identifying information does not match the stored first identifying information, display on the first user device display a warning that the first identifying information does not match the stored first identifying information (0066).

As per claim 22, Sayan further discloses the system, wherein the proposed transaction is a wire transfer (0102)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 9, 2022